DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the continuation filed on February 28, 2022. Claims 1, 9, and 15 are amended. Claims 21-22 are newly added. Examiner withdraws 35 USC 112 second paragraph rejection as necessary corrections were made to the claims.
Claims 1-20 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered. 
Response to Arguments
Applicant's arguments filed on 01/28/2022 regarding 35 USC 103(a) type rejections for claims 1-20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sa Ra Ko, (Registration No. 78,801) on 06/03/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A method, comprising:
receiving, by a device, information identifying a communication framework for a mass communication task;
determining, by the device, a success score for the communication framework using a mass communication model,
wherein the success score represents a likelihood of a successful response in connection with using the communication framework for the mass communication task;
generating, by the device, a recommendation for the communication framework based on the success score and using the mass communication model;
altering, by the device, the communication framework to implement the recommendation and generate a modified communication framework,
wherein altering the communication framework comprises:
optimizing an assignment of message recipients to time slots based on determining a ratio of responses received to messages sent in other mass communication tasks that includes a particular message recipient,
selecting, using the mass communication model and based on end-user data, a first timing for messaging associated with a first message recipient,
wherein selecting the first timing comprises:
determining a first set of time slot scores for the first message recipient,
wherein a time slot score, of the first set of time slot scores, represents a likelihood of response in a time slot of a set of time slots for messaging,
determining a second set of time slot scores for the second message recipient, and
optimizing an assignment of message recipients to time slots based on at least one of the first set of time slot scores, the second set of time slot scores, or a time slot availability criterion, and
selecting, using the mass communication model and based on the end-user data, a second timing that is different from the first timing for messaging associated with a second message recipient; and
performing, by the device, the mass communication task using the modified communication framework.
Claims 2-5 (Original) 
Claim 6 (Canceled Herein) 
Claim 7 (Currently Amended) The method of claim [[6]]1, wherein the end-user data includes data identifying at least one of:
a message recipient location,
a message recipient job role,
a message recipient job level, or
a message recipient response history.
Claim 8 (Canceled Herein) 
Claim 9 (Currently Amended) A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
receive a mass communication data set identifying results of a set of mass communication tasks performed using a set of communication frameworks;
generate, using a machine learning technique and based on the mass communication data set, a mass communication model; 
store the mass communication model for subsequent use in evaluating a communication framework for a mass communication task;
receive, after storing the mass communication model, information identifying the communication framework for the mass communication task;
determine a success score for the communication framework using the mass communication model,
wherein the success score represents a likelihood of a successful response in connection with using the communication framework for the mass communication task;
generate a recommendation for the communication framework based on the success score and using the mass communication model;
alter the communication framework to implement the recommendation and generate a modified communication framework,
wherein, the one or more processors, when altering the communication framework, are to:
determine a ratio of responses received to messages sent in other mass communication tasks that includes a particular message recipient,
select, using the mass communication model and based on end-user data, a first timing for messaging associated with a first message recipient,
wherein the one or more processors, to select the first timing, are configured to:
determine a first set of time slot scores for the first message recipient,
wherein a time slot score, of the first set of time slot scores, represents a likelihood of response in a time slot of a set of time slots for messaging,
determine a second set of time slot scores for the second message recipient, and
optimize an assignment of message recipients to time slots based on at least one of the first set of time slot scores, the second set of time slot scores, or a time slot availability criterion, and
select, using the mass communication model and based on the end-user data, a second timing that is different from the first timing for messaging associated with a second message recipient; and
perform the mass communication task using the modified communication framework.
Claim 10 (Currently Amended) The device of claim 9, wherein the one or more processors are configured to:
select, using the mass communication model and based on the end-user data, a first messaging channel for messaging associated with a [[first]] third message recipient; and
select, using the mass communication model and based on the end-user data, a second messaging channel, that is different from the first messaging channel, for messaging associated with a fourth message recipient.
Claims 11-14 (Original) 
Claim 15 (Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive information identifying a communication framework for a mass communication task;
determine a success score for the communication framework using a mass communication model,
wherein the success score represents a likelihood of a successful response in connection with using the communication framework for the mass communication task;
generate a recommendation for the communication framework based on the success score and using the mass communication model,
wherein the recommendation relates to message recipient-level differentiation such that a first message recipient is associated with a different time slot, messaging channel, or message content relative to a second message recipient;
alter the communication framework to implement the recommendation and generate a modified communication framework,
wherein the one or more instructions, that cause the one or more processors to alter the communication framework, cause the one or more instructions to:
optimize an assignment of message recipients to time slots based on determining a ratio of responses received to messages sent in other mass communication tasks that includes a particular message recipient,
select, using the mass communication model and based on end-user data, a first timing for messaging associated with the first message recipient,
wherein the one or more instructions, that cause the one or more processors to select the first timing, cause the one or more processors to:
determine a first set of time slot scores for the first message recipient,
wherein a time slot score, of the first set of time slot scores, represents a likelihood of response in a time slot of a set of time slots for messaging,
determine a second set of time slot scores for the second message recipient, and
optimize an assignment of message recipients to time slots based on at least one of the first set of time slot scores, the second set of time slot scores, or a time slot availability criterion, and
select, using the mass communication model and based on the end-user data, a second timing that is different from the first timing for messaging associated with the second message recipient; and
perform the mass communication task using the modified communication framework.
Claims 16-20 (Original) 
Claim 21 (New) The method of claim 1, further comprising:
selecting, using the mass communication model and based on the end-user data, a first messaging channel for messaging associated with the first message recipient; and
selecting, using the mass communication model and based on the end-user data, a second messaging channel, that is different from the first messaging channel, for messaging associated with the second message recipient.
Claim 22 (New) The method of claim 1, wherein altering the communication framework, comprises:
determining, based on the mass communication model, at least one message recipient, of a set of message recipients to whom a message is to be sent, to omit from the mass communication task.
REASONS FOR ALLOWANCE
Claims 1-5, 7, and 9-22 are allowed.  
The prior art of record, Riva ‘619, Nagaraja ‘605, Gupta ‘648, fail to teach or fairly suggest, the limitation of generate a recommendation for the communication framework based on the success score and using the mass communication model, wherein the recommendation relates to message recipient-level differentiation such that a first message recipient is associated with a different time slot, messaging channel, or message content relative to a second message recipient; alter the communication framework to implement the recommendation and generate a modified communication framework, wherein the one or more instructions, that cause the one or more processors to alter the communication framework, cause the one or more instructions to: optimize an assignment of message recipients to time slots based on determining a ratio of responses received to messages sent in other mass communication tasks that includes a particular message recipient, select, using the mass communication model and based on end-user data, a first timing for messaging associated with the first message recipient, wherein the one or more instructions, that cause the one or more processors to select the first timing, cause the one or more processors to: determine a first set of time slot scores for the first message recipient, wherein a time slot score, of the first set of time slot scores, represents a likelihood of response in a time slot of a set of time slots for messaging, determine a second set of time slot scores for the second message recipient, and optimize an assignment of message recipients to time slots based on at least one of the first set of time slot scores, the second set of time slot scores, or a time slot availability criterion, and select, using the mass communication model and based on the end-user data, a second timing that is different from the first timing for messaging associated with the second message recipient; and perform the mass communication task using the modified communication framework, in the specific manner and combinations recited in claims 1-5, 7, and 9-22.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of generate a recommendation for the communication framework based on the success score and using the mass communication model, wherein the recommendation relates to message recipient-level differentiation such that a first message recipient is associated with a different time slot, messaging channel, or message content relative to a second message recipient; alter the communication framework to implement the recommendation and generate a modified communication framework, wherein the one or more instructions, that cause the one or more processors to alter the communication framework, cause the one or more instructions to: optimize an assignment of message recipients to time slots based on determining a ratio of responses received to messages sent in other mass communication tasks that includes a particular message recipient, select, using the mass communication model and based on end-user data, a first timing for messaging associated with the first message recipient, wherein the one or more instructions, that cause the one or more processors to select the first timing, cause the one or more processors to: determine a first set of time slot scores for the first message recipient, wherein a time slot score, of the first set of time slot scores, represents a likelihood of response in a time slot of a set of time slots for messaging, determine a second set of time slot scores for the second message recipient, and optimize an assignment of message recipients to time slots based on at least one of the first set of time slot scores, the second set of time slot scores, or a time slot availability criterion, and select, using the mass communication model and based on the end-user data, a second timing that is different from the first timing for messaging associated with the second message recipient; and perform the mass communication task using the modified communication framework, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455